PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YANEV et al.
Application No. 15/755,590
Filed: February 27, 2018
For: PROCESS FOR PRODUCING LONGER FIBERS IN INJECTION MOLDED SOLID PARTS BY DISSOLVING OF GAS DURING PLASTICIZING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 10, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
July 06, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed April 06, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is July 07, 2021. A Notice of Abandonment was mailed July 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200 (2) the petition fee of $2100; and (3) an adequate statement of unintentional delay.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to the Office of Data Management for further processing into a patent. 




	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET